DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 9-10-2021, overcomes the examiner’s rejection.  He allows claims 1-2, 5-10 and 13-16 and cancels claims 3-4 and 11-12.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.



3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a wireless communication device for user equipment side to comprise at least one processor configured to control a transmission of an uplink signal providing directional information to a base station; 
> The ability to parse indication information from the base station, wherein the indication information is determined by the base station based on the directional information, 
> The ability for wherein the indication information indicates a Channel State Information Reference Signal CSI-RS mechanism to be adopted, 
> The ability for wherein the CSI-RS mechanism is selected from a beamformed CSI-RS and a non- precoded CSI-RS; 
> The ability to control a measurement of a CSI-RS from the base station according to the indicated CSI-RS mechanism; 
> The ability to generate a Channel State Information CSI report based on a measurement for the CSI- RS from the base station according to the indicated CSI-RS mechanism, 
> The ability for wherein the beam formed CSI-RS, the indication information further indicates the CSI report is to contain a channel quality indication CQI and CSI-RS resource indicator CRI and is not to contain a rank indication RI and a precoding matrix indication PMI, 
> The ability for wherein the beam formed CSI-RS, the CSI report contains a CQI and a CRI, and does not contain a RI and a PMI, 
> The ability for2Application No. 16/819,171 wherein the non-precoded CSI-RS, the indication information further indicates the CSI report is to contain at least one of the COI, the RI or the PMI, wherein for the non-precoded CSI-RS, the CSI report contains at least one of the COI, the RI or the PMI, 
> The ability for wherein the processor is further configured to control a transmission of the CSI report to the base station, 
> The ability for wherein CSI of a corresponding CSI-RS resource subset is reported according to the indicated CSI-RS mechanism, and 
> The ability for wherein the corresponding CSI-RS resource subset is indicated by CRI.

5.  Note that prior art Chen, Chen #2 and Josiam, which was/were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 8897162  Method and apparatus for channel measurement

US 9184889  Method and system having reference signal design for new carrier types

US 9225478  Supporting measurments and feedback for 3D MIMO with data transmission optimization

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414